Citation Nr: 0518058	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether clear and unmistakable error exists in a May 1955 
rating decision that assigned a noncompensable evaluation for 
pulmonary tuberculosis with lung resection, effective from 
October 14, 1965. 

2.  Entitlement to an increased evaluation for resolved 
pulmonary tuberculosis with lung resection and residual right 
pleurisy, currently evaluated as 20 percent disabling. 

3.  Entitlement to service connection for hypertension 
secondary to service-connected pulmonary tuberculosis with 
lung resection and residual right pleurisy. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 1950 
and from November 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The RO found that clear and 
unmistakable error had not been committed in a May 1955 
rating decision and the RO granted a 10 percent evaluation 
for the service-connected resolved pulmonary tuberculosis 
with lung resection and residual right pleurisy, effective 
August 15, 2002.  Service connection for hypertension was 
also denied.  By a February 2004 rating action, the RO 
determined that clear and unmistakable error had been 
committed in the June 2003 rating action.  As a result, the 
RO assigned a 20 percent evaluation to the service-connected 
resolved pulmonary tuberculosis with lung resection and 
residual right pleurisy, effective August 15, 2002. 

In June 2005, a motion to advance this case on the Board's 
docket was granted by the Board for good cause shown, namely 
the advancing age of the appellant.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (c) (2004).

(The decision below addresses the issues of whether clear and 
unmistakable error exists in a May 1955 rating decision.  The 
issues of entitlement to an increased evaluation for service-
connected resolved pulmonary tuberculosis with lung resection 
and residual right pleurisy and entitlement to service 
connection for hypertension will be addressed in the remand 
portion of the decision below.)  




FINDING OF FACT

The veteran's allegations of error in a May 1955 rating 
decision amount to no more than a disagreement with how the 
RO weighed or evaluated the evidence.


CONCLUSION OF LAW

The claim of clear and unmistakable error (CUE) in a May 1955 
RO decision that assigned a noncompensable evaluation to the 
service-connected pulmonary tuberculosis from October 14, 
1965, is legally insufficient.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a May 1955 rating decision, in 
which the RO assigned a noncompensable evaluation to the 
service-connected pulmonary tuberculosis with lung resection, 
should be revised or reversed based on CUE.  It is maintained 
that the veteran continued to have impaired health and 
consequently should not have been reduced to a 0 percent 
rating effective in October 1965.  The Board notes that the 
May 1955 rating decision was not appealed by the veteran, and 
thus it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a), 20.1103 (2004).

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a).  CUE 
requires a finding that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappealed rating decision.  Russell, 3 
Vet. App. at 314.  

Also, in a valid CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 179 
F.3d 1378, 1380-81 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If 
the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be dismissed or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Luallen v. Brown, 8 
Vet. App. 92 (1995); Fugo, 6 Vet. App. at 44 (valid CUE claim 
requires some degree of specificity as to what the alleged 
error is).

Pursuant to VA, 1945 SCHEDULE FOR RATING DISABILITIES Ext. 6 
(Nov. 1949), the following rating criteria, and diagnostic 
codes were applicable to ratings for pulmonary tuberculosis 
at the time of the RO's May 1955 rating decision:

6701 Tuberculosis, pulmonary, chronic, far advanced, active, 
100 percent; 6702 Tuberculosis, pulmonary, chronic, 
moderately advanced, active, 100 percent; 6703 Tuberculosis, 
pulmonary, chronic, minimal, active, 100 percent; 6704 
Tuberculosis, pulmonary, chronic, active, advancement 
unspecified, 100 percent;

6721 Tuberculosis, pulmonary, chronic, far advanced, 
inactive; 6722 Tuberculosis, pulmonary, chronic, moderately 
advanced, inactive; 6723 Tuberculosis, pulmonary, chronic, 
minimal, inactive; 6724 Tuberculosis, pulmonary, chronic, 
inactive, advancement unspecified.

General Rating Formula for Pulmonary Tuberculosis:  For two 
years after date of arrest, inactivity, following active 
pulmonary tuberculosis, which was clinically identified 
during service or subsequently, a rating of 100 percent is 
provided.  Thereafter for four years, or in any event, to six 
years after date of arrest, a rating of 50 percent is 
provided.  Thereafter, for five years, or to eleven years 
after date of arrest, a rating of 30 percent is provided.  
Following far advanced lesions, a 30 percent rating is 
provided.  Following moderately advanced lesions, provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc, 20 percent rating is 
provided.  Otherwise, a noncompensable rating is provided.

Note:  The 50%, 30%, and 20% ratings for arrested or inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  Following thoracoplasty, 
the rating will be for removal of ribs combined with the 
rating for collapsed lung.  Resection of ribs incident to 
thoracoplasty will be rated as removal.  Id. 

As an initial matter, by a March 1953 rating decision, the RO 
granted service connection for active, moderately advance 
pulmonary tuberculosis, and assigned a 100 percent 
evaluation, effective January 15, 1953, pursuant to 
Diagnostic Code 6702-002.  This was based, in part, on 
private medical records, reflecting that the veteran had 
received treatment for active tuberculosis from December 16, 
1952 to January 2, 1973, and that his sputum tested positive 
for tubercle bacilli.  

By a May 1955 rating action, the 100 percent evaluation was 
continued until October 13, 1956, pursuant to Diagnostic Code 
6722-022.  The 100 percent rating terminated automatically by 
operation of the diagnostic code criteria, the appellant was 
then rated as 50 percent disabled, from October 14, 1956 to 
October 13, 1960.  As noted above, the criteria in effect in 
1955, Diagnostic Code 6722 provided a 50 percent rating for a 
maximum of four years after tuberculosis became inactive, if 
preceded by an evaluation for two years under that same code 
at 100 percent.  Thereafter, a 30 percent evaluation was 
assigned from October 14, 1960 to October 13, 1965.  A 
noncompensable evaluation was assigned from October 14, 1965. 

In a May 2003 written argument to the RO, the veteran's 
representative maintained that the veteran was entitled to a 
20 percent evaluation under Diagnostic Code 6722 from October 
14, 1965 because the clinical evidence of record at the time 
of the  May 1955 rating decision showed impairment of the 
appellant's health as a result of the service-connected 
pulmonary tuberculosis.  The veteran's representative's 
argument with respect to the evidence at the time of the May 
1955 rating decision appears to amount to no more than a 
disagreement with how these facts should have been weighed.  
Implicit in the argument is that the RO should have 
recognized that the veteran would have future impairment of 
health from October 1965 sufficient to warrant a 20 percent 
evaluation.  This does not make for a valid claim of CUE.  

The veteran also contends that in May 1955, the RO should 
have been assigned separate evaluations for his rib resection 
(i.e., thoracoplasty) and lung resection of both lungs 
(lobectomy).  However, while the clinical evidence of record 
at the time of the RO's May 1955 rating decision clearly 
reflects that the veteran underwent sub-segmental resection 
of the left upper lobe and the apical posterior segment of 
the right upper and middle lobes (see January 1953 report, 
submitted by Rocky Knoll Sanatorium), there is no evidence 
that he underwent a thoracoplasty.  In any event, even if the 
veteran underwent a thoracoplasty, the Note to Diagnostic 
Code 5297, removal of ribs, specifically disallows a separate 
rating for rib resection and lobectomy.  See also VA, 1945 
SCHEDULE FOR RATING DISABILITIES, Ext. 4.  (Nov. 1949).  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the May 1955 rating decision.  This is so because the veteran 
has not provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that but for an alleged error, the result of the RO's 
May 1955 rating decision would have been manifestly 
different.  It is not enough that he argue that the RO should 
have reached a different conclusion.  In order to raise a 
valid claim of CUE, the claimant needs to provide specific 
reasons as to why any alleged error was outcome-
determinative.  See Bustos, 179 F.3d at 1381.  That has not 
been done.  For these reasons, the Board finds that the 
veteran has not made a valid CUE claim with respect to the 
May 1955 rating decision.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a)(2004).  The claim must therefore be 
dismissed without prejudice to re-filing.




ORDER

The claim of CUE in a May 1955 rating denial of a compensable 
evaluation for pulmonary tuberculosis with lung resection, 
effective from October 14, 1965, is dismissed without 
prejudice to re-filing. 


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law in 
November 2000.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reflects that the veteran has not been 
provided notice as required by the VCAA.  On remand, the RO 
should therefore ensure that the veteran is advised as to 
what is required to substantiate his claim for service 
connection for hypertension secondary to service-connected 
pulmonary tuberculosis with lung resection and residual right 
pleurisy.  (The RO has written several letters during the 
course of the appeal, including one addressing the veteran's 
claim for increased rating, but none that instruct the 
veteran as to the requirements to substantiate the secondary 
service connection claim.)

With regards to the veteran's claim for an increased rating 
for his service-connected resolved pulmonary tuberculosis 
with lung resection and residual right pleurisy, the RO has 
assigned a 20 percent evaluation pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6722 (2004).  However, in a February 
2004 statement of the case, the RO also evaluated the 
veteran's service-connected pulmonary disability under 
38 C.F.R. § 4.97, Diagnostic Code 6844 (2004) which is rated 
based on the General Rating Formula for Restrictive Lung 
Disease.  (This apparently was done because of evidence that 
the veteran had reduced lung volumes because of the service-
connected disability.)  Under this formula, a veteran will be 
rated as 100 percent disabled with Forced Expiratory Volume 
(FEV-1) less than 40 percent of predicted value, or with the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or with 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or with maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or with cor pulmonale (right heart failure), or 
with right ventricular hypertrophy, or with pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
with episode(s) of acute respiratory failure, or if the 
veteran requires outpatient oxygen therapy.

A veteran with FEV-1 of 40- to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled. A veteran with FEV-1 of 56- to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56- to 65 percent predicted, will be rated as 30 percent 
disabled.

In the veteran's case, the veteran was last examined by VA 
for his service-connected resolved pulmonary tuberculosis 
with lung resection and residual right pleurisy in December 
2003.  A review of that examination report reflects that the 
examiner did not perform a pulmonary function test (PFT), but 
relied on results from an October 2002 PFT.  A review of the 
October 2002 PFT report reflects that it did not include 
findings relating to the veteran's maximum oxygen consumption 
with cardiorespiratory limit or whether he experiences 
problems such as pulmonary hypertension or cor pulmonale.  
Thus, it is inadequate to evaluate whether he is entitled to 
a disability rating in excess of 20 percent for his service-
connected disability.  Where the record does not adequately 
reveal the current state of the claimant's disability, and 
because the veteran has not been provided a PFT since October 
2002, the fulfillment of the statutory duty to assist 
requires that the veteran be provided a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As such, a remand is in order.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically told 
of what is required to substantiate his 
claim for service-connection for 
hypertension secondary to service-
connected resolved pulmonary tuberculosis 
with lung resection and residual right 
pleurisy and of the information or 
evidence he should submit, as well as the 
information or evidence that VA will yet 
obtain, if any.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran should also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159 (2004).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
August 2002 for his service-connected 
resolved pulmonary tuberculosis with lung 
resection and residual right pleurisy.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folder.  

3.  The RO should schedule the appellant 
for a VA respiratory examination to 
determine the severity of his service-
connected resolved pulmonary tuberculosis 
with lung resection and residual right 
pleurisy.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  
Clinical analysis of his lung disease 
should include pulmonary function tests 
that provide all findings necessary to 
apply the rating criteria, including 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)), and maximum exercise 
capacity results required by the rating 
schedule.  The examiner should also 
specifically indicate whether the 
appellant has cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, and/or the necessity for 
oxygen therapy.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  All 
findings should be made part of an 
examination report, a copy of which must 
be made part of the claims folder.

4.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all of the requested 
information has been provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an increased evaluation for resolved 
pulmonary tuberculosis with lung 
resection and residual right pleurisy and 
entitlement to service connection for 
hypertension secondary to service-
connected resolved pulmonary tuberculosis 
with lung resection and residual right 
pleurisy.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


